Citation Nr: 0024953	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-10 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for cervical spine 
condition currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1962 to June 
1965.

This appeal arises from a decision by the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).     


REMAND

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3. (2000).  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  

The veteran seeks an increased rating for his cervical spine 
condition.  A June 1997 neurosurgery treatment note states 
that the physician wanted to obtain a magnetic resonance 
imaging spectroscopy (MRI) of the veteran's cervical spine to 
evaluate for any high-level disc and to have him begin a 
course of physical therapy.  It was noted in a September 1997 
note that the veteran had missed his MRI scheduled 
appointment, and the examiner noted that he had rescheduled 
this.  If either the MRI or the physical therapy was 
conducted, the reports were not associated with the claims 
file.  

The most recent VA orthopedic examination was in January 1999 
and the most recent X-rays were taken that same month.  

In DeLuca v. Brown, 8 Vet.App. 202 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a veteran's service-connected left shoulder 
disability, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, and 
coordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  The Court held that Diagnostic Code 5201 does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups, or 
when the arm is used repeatedly over a period of time.  The 
Court also held the examiner should be asked to determine 
whether the left shoulder joint exhibited weakened movement, 
excess fatigability, or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any weakened movement, excess 
fatigability, or incoordination.  

In adjudicating the issues of entitlement to an increased 
rating for the cervical spine disability at issue, the VA 
must consider application of 38 C.F.R. § 4.40 (2000) 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
(2000) regarding weakness, fatigability, incoordination, or 
pain on movement of a joint.  While the Board notes that the 
examiner documented range of motion on the January 1991 VA 
orthopedic examination, the findings do not fully address the 
requirements noted under DeLuca.  As such, the claim must be 
remanded for further evaluation of the cervical spine. 

The January 1991 VA examiner noted the presence of three 
scars on the veteran's cervical spine.  In Esteban v. Brown, 
6 Vet. App. 259, 261, 262 (1994) the Court held that scars 
can be rated separately from injuries to the body because 
symptomatology relating to scars and to bodily injuries may 
not be overlapping or duplicative, and does not involve a 
matter of pyramiding.  It is not clear whether a separate 
rating for the veteran's scars has been considered by the 
agency of original jurisdiction.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining adequate VA 
examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

For the above reasons, the case is REMANDED for the 
following:

1.  The RO should obtain copies of all VA 
treatment records pertaining to the 
veteran's cervical spine disability not 
already part of the claims file from June 
1997 to present.  In particular, the RO 
should ascertain whether a MRI and 
physical therapy were performed in 
accordance with the June 1997 treatment 
note.  If so, the records should be 
associated with the claims file.    

2.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations to determine the severity 
and extent of any cervical spine 
impairment.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  In particular, if a 
MRI has not been performed, the veteran 
should undergo one.  The claims file, 
including a copy of the REMAND, should be 
made available to the examiners before 
the examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  The examiners 
should describe, in degrees, all 
limitation of motion of the cervical 
spine.  The examiners are also requested 
to: (1) express an opinion as to whether 
pain could significantly limit the 
functional ability of the cervical spine 
during flare-ups or when it is used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether 
as a result of the disability the veteran 
exhibits any weakened movement, excess 
fatigability or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
or range of motion due to any weakened 
movement, excess fatigability or 
incoordination.  Further, the examiners 
should render opinions on the extent of 
any impairment caused by arthritis of the 
cervical spine and state whether 
ankylosis or demonstrable deformities are 
present.  A complete rationale should be 
given for all opinions expressed. 

3.  The RO should schedule the veteran 
for a VA dermatology examination to 
determine the severity and extent of the 
veteran's cervical scars, to include the 
location, and extent, if any, of 
ulcerations, tenderness or limitation of 
function of the veteran's cervical spine 
due to scarring.  

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  If not, corrective 
action must be taken.  Then the RO should 
undertake any other indicated 
development, and readjudicate the issue 
on appeal.  In readjudicating the 
veteran's claim, the RO should consider 
all pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities in 38 
C.F.R. Part 4, to include Diagnostic 
Codes 5290 and 5293.  The RO should 
consider the application of 38 C.F.R. § 
4.40 regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination 
and pain on movement of a joint.  See 
DeLuca.  The RO should also consider 
whether separate evaluations are in order 
for the components of the cervical spine 
disability, including scarring.  The RO 
should conduct any additional evidentiary 
development deemed necessary.

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case for all issues in 
appellate status and inform the veteran 
of any issue with respect to which 
further action is required to perfect an 
appeal.  The veteran should be provided 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



